838 F.2d 1510
UNITED STATES of America, and Ben L. Nighswonger, RevenueAgent, Petitioners/Appellees,v.John C. ALDEN, Respondent/Appellant.
No. 83-2063.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 12, 1988.Decided Feb. 19, 1988.

1
James H. Love, Dept. of Justice, Washington, D.C., for petitioners-appellees.


2
Glen L. Moss, Moss & Murphy, Hayward, Cal., for respondent-appellant.


3
Appeal from the United States District Court for the Northern District of California, Robert F. Peckham, Chief District Judge, Presiding.


4
Before NOONAN and THOMPSON, Circuit Judges, and TEVRIZIAN,* District Judge.

ORDER

5
John C. Alden appeals an order of the District Court of May 27, 1983 holding him in civil contempt for disobeying its order of October 8, 1982 to give testimony and to comply with summonses of the Internal Revenue Service to produce the records of John C. Alden, M.D., Inc., a corporation of which he is president and sole stockholder.  The October 8, 1982 order was valid.  Alden has been in contempt of it since the date of its issue and liable for the $250 per day fine imposed for noncompliance since May 27, 1983.


6
A stay of the order was in effect between June 6, 1983 and June 21, 1983 and possibly for other periods not indicated in the record before us.  We remand the case to the district court to determine if Alden can now comply with the order and to consider whether the court wishes to remit any part of the very large fine Alden is now liable for;  such action would be "pure grace" of the district court.  See Hoffman v. Beer Drivers & Salesmen's Local Union No. 888, 536 F.2d 1268, 1275 (9th Cir.1976).


7
AFFIRMED and Remanded for Further Proceedings consistent with this order.



*
 Honorable Dickran M. Tevrizian, Jr., United States District Judge for the Central District of California, sitting by designation